Justice SAYLOR,
concurring.
I join the majority’s holding and much of its reasoning. My modest differences are as follows.
First, I agree with the majority that there is a strong public policy favoring the protection of first responders. See Majority Opinion, op. at 1202-03. Even so, I agree with Appellee that such policy is not so overarching as to override rational contractual limitations on coverage provided by commercial insurers in the absence of specific legislative or regulatory guidance. See Brief for Appellee at 1. In this regard, I fully support the majority’s explanation that the critical issue in addressing geographic policy limitations lies in determining to what extent the General Assembly envisioned that coverage must be portable (or follow the insured outside the vehicle or vehicles listed on the policy). See Majority Opinion, op. at 1204-05. While I dissented in Burstein based on the belief *1210that the Insurance Department should exercise its rulemaking responsibilities to reassume an active role in determining the appropriate limits on portability, see Burstein v. Prudential Prop. & Cas. Ins. Co., 570 Pa. 177, 220, 809 A.2d 204, 230 (2002) (Saylor, J., dissenting), I have seen little movement in that direction since that time. Cf. Nationwide Ins. Co. v. Schneider, 599 Pa. 131, 145 n. 8, 960 A.2d 442, 450 n. 8 (2008). Given that there are mixed policy concerns in play, and the Legislature and the regulators have not spoken clearly on this issue, it appears to me that, rightly or wrongly, much latitude has been left to the insurance companies in determining the appropriate degree of portability.1
I would also once and for all abandon the rubric that cost containment was the overarching policy concern of the Motor Vehicle Financial Responsibility Law, since the act clearly retained the core remedial objectives of the prior regulatory scheme. See id. at 145-46 & n. 8, 960 A.2d at 450-51 & n. 8.

. As I explained in my responsive opinion in Burstein, the observation that the offer of UM/ UIM coverage is mandatory does not answer the question of how far beyond insured vehicles the Legislature intended for the coverage to apply. See Burstein, 570 Pa. at 188, 809 A.2d at 210 (Saylor, J., dissenting).